Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                                 FILED
 regarded as precedent or cited before                         May 21 2012, 9:20 am
 any court except for the purpose of
 establishing the defense of res judicata,                            CLERK
                                                                    of the supreme court,
 collateral estoppel, or the law of the case.                       court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

VALERIE K. BOOTS                                     GREGORY F. ZOELLER
Indianapolis, Indiana                                Attorney General of Indiana

                                                     MICHAEL GENE WORDEN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JULIO CHAVEZ,                                        )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 49A02-1110-CR-899
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Robert R. Altice, Judge
                            Cause No. 49G02-0604-FC-069542


                                            May 21, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Julio Chavez appeals the revocation of his probation and the trial court’s order that

he serve the remaining two years of his sentence. Chavez contends that his deportation

prevented his probationary period from beginning and made it impossible for him to

report for probation. Because Chavez’s probationary period began after sentencing and

because Chavez failed to report to probation after returning to the United States, the trial

court did not err in revoking his probation. We affirm.

                             Facts and Procedural History

       On August 23, 2006, Chavez pled guilty to Class C felony carrying a handgun

without a license. At the combined plea and sentencing hearing, the trial court learned

that Chavez was in the country illegally and was likely to be deported sometime after

sentencing. The court acknowledged this, stating, “Now, if INS decides to deport you,

then I would ask probation to notify the Court, or INS to notify the Court and we’ll

suspend that probationary time – well, I’ll consider that. I don’t know what the situation

would be.” Tr. p. 23. A notation was also entered on the CCS, which read, “Court will

waive probation if [Defendant] is deported from DOC.” Appellant’s App. p. 9. The trial

court sentenced Chavez to four years in the Indiana Department of Correction (“DOC”),

with two years suspended to probation. Chavez was ordered to report to the Marion

County Probation Department upon his release from the DOC; however, Chavez was

released from the DOC directly to federal immigration officers on June 1, 2007, and was

deported to El Salvador in December 2007.




                                             2
       The Marion County Probation Department filed a notice of probation violation in

December 2008, alleging that Chavez had never reported to probation. Id. at 30. In

March 2011, Chavez reentered the country and was subsequently arrested in Texas. Five

months later, a probation-violation hearing was held.       An official from the Marion

County Probation Department testified that Chavez had not reported to probation before

his deportation or after his return to the United States. The trial court revoked Chavez’s

probation and ordered Chavez to serve the remaining two years of his previously

suspended sentence with 168 days of jail-time credit.

       Chavez now appeals.

                                 Discussion and Decision

       Chavez raises two issues on appeal, which we restate as: (1) whether the trial court

erred when it revoked his probation because his probationary period never began and (2)

whether the trial court erred by revoking his probation because his deportation made it

impossible for him to report to probation.

       Probation revocation is a two-step process. Cox v. State, 850 N.E.2d 485, 488

(Ind. Ct. App. 2006). First, the court must make a factual determination that a violation

of a condition of probation has occurred. Id. When a probationer admits to the violation,

the court can proceed to the second step of the inquiry and determine whether the

violation warrants revocation.    Id.   At this step, the probationer must be given an

opportunity to present evidence that explains and mitigates his violation. Id.

       Upon the revocation of probation, a trial court may impose one or more of the

following sanctions: (1) continue the person on probation, with or without modifying or


                                             3
enlarging the conditions; (2) extend the person’s probationary period for not more than

one year beyond the original probationary period; (3) order execution on all or part of the

sentence that was suspended at the time of initial sentencing. Ind. Code § 35-38-2-3(g).

We review a trial court’s sentencing decisions for probation violations for an abuse of

discretion. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). An abuse of discretion

occurs where the decision is clearly against the logic and effect of the facts and

circumstances. Id.

       Chavez first contends that his probationary period never began because he was

deported upon release from the DOC. Specifically, Chavez contends that the trial court’s

statements about considering suspension of Chavez’s probation, Tr. p. 23, and the CCS

entry regarding waiver of probation, Appellant’s App. p. 9, indicate that he would only be

subject to probation if he was not deported.        We disagree.     We have held that a

defendant’s probationary period begins immediately after sentencing. Baker v. State, 894

N.E.2d 594, 596-98 (Ind. Ct. App. 2008). Here, the trial court clearly sentenced Chavez

to four years in the DOC, with two years suspended to probation, and gave Chavez

specific orders to report to the Marion County Probation Department upon his release

from the DOC. We acknowledge that the CCS is the official record of the trial court and

a trial court speaks through its docket. Gibson v. State, 910 N.E.2d 263, 267 (Ind. Ct.

App. 2009). However, we consider the CCS reference at issue in conjunction with the

trial court’s statements. Here, the court’s statements and the CCS entry at issue reflect

the court’s recognition that it would be unable to monitor Chavez or otherwise subject

him to probationary requirements if he left the country. It is clear that the trial court did


                                             4
not intend Chavez’s probation to be contingent upon his deportation; rather that the trial

court would consider the effect of such deportation at a later point in time. See Tr. p. 23

(“[W]e’ll suspend that probationary time – well, I’ll consider that. I don’t know what the

situation would be.” (emphasis added)).                   We therefore conclude that Chavez’s

probationary period began after sentencing.

        Chavez also argues that the trial court erred by revoking his probation because his

deportation prevented him from reporting to probation as he was ordered to do.

However, Chavez emphasizes only his inability to report after being released from the

DOC to immigration authorities in 2007.                  Even if Chavez was unable to report to

probation before his deportation, he does not acknowledge his failure to report to

probation after his return to the United States in 2011. The trial court did not abuse its

discretion in revoking Chavez’s probation for his failure to report to probation.1

        Affirmed.

ROBB, C.J., and BAILEY, J., concur.




        1
          The trial court also noted that Chavez committed a new crime by reentering the country illegally
in 2011. A single violation of a condition of probation is sufficient to revoke probation. See Clark v.
State, 958 N.E.2d 488, 495 (Ind. Ct. App. 2011). However, as the State acknowledges, notice of this
additional violation was not given to Chavez, and as such, could not have served as the basis for
revocation of his probation. Appellee’s Br. p. 8; see J.H. v. State, 857 N.E.2d 429, 432 (Ind. Ct. App.
2006) (citing Bovie v. State, 760 N.E.2d 1195, 1199 (Ind. Ct. App. 2002)), trans. denied.
        Further, to the extent Chavez takes issue with the trial court’s characterization of his immigration
status when he reentered the country in 2011, this has no bearing on our conclusions, as we do not base
our holding on this issue.

                                                     5